Citation Nr: 0715688	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-35 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for coronary artery disease 
with left ventricular hypertrophy, to include as secondary to 
service-connected bilateral leg disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran had active service from April 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the veteran sustained combat-related 
shell fragment wounds to both legs in service. An August 1968 
rating decision granted service connection for severe wounds 
to muscle group XI, bilaterally, with fracture of tibiae and 
fibulae and involvement of left common peroneal nerve 
(hereinafter bilateral leg disability). In his July 2003 
claim the veteran asserted service connection for heart 
problems as secondary to the service-connected leg 
disabilities. The RO requested that the veteran be examined 
and that medical opinion be provided as to the etiology of 
his coronary artery disease and heart failure. 

On August 2003 VA examination, diagnosis was hypertension, 
severe, poorly controlled, with hypertensive cardiomyopathy 
and proteinuria, and non-obstructive coronary artery disease. 
The examiner noted findings of a May 2002 cardiac 
catheterization, but did not provide the requested opinion as 
to whether the cardiovascular condition is as likely as not 
etiologically related to the service-connected bilateral leg 
disabilities.

In a January 2004 rating action the RO denied the claim of 
service connection for coronary artery disease (CAD) with 
left ventricular hypertrophy. In his April 2004 notice of 
disagreement the veteran maintains that his heart condition 
is secondary to his service-connected leg disabilities. 

June 2002 cardiac catheterization showed mild nonobstructive 
CAD with normal left ventricular systolic function. A recent 
July 2004 VA examination reflects a diagnosis of hypertensive 
cardiomyopathy. The Board needs a medical opinion on the 
question of whether the current cardiac condition is at least 
as likely as not secondary to the service-connected bilateral 
leg disabilities.

In addition, although the RO attempted to notify the veteran 
in an August 2003 VCAA notification of the evidence required 
to substantiate a claim for secondary service connection, the 
Board believes that the notification was less than adequate, 
and that the veteran was not properly notified of the 
evidence necessary to substantiate his claim for secondary 
service connection. This notification should be specifically 
provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims 
file and ensure that all VCAA 
notice obligations have been 
satisfied in accordance with 
applicable legal precedent. The 
veteran should be provided with 
VCAA notifications relevant to the 
claim of entitlement to service 
connection on a secondary basis. 

2.  Return the claims folder to 
the physician who did the July 
2004 VA examination, for an 
addendum to the examination, or if 
unavailable, to a physician with 
appropriate expertise.  The claims 
folder including a copy of this 
REMAND should be made available to 
the examiner for review in 
conjunction with the opinion, and 
the examiner should acknowledge 
such review in the opinion.  

3.  Obtain a medical opinion from 
the appropriate examiner as to 
whether it is at least as likely 
as not that the currently 
diagnosed hypertensive 
cardiomyopathy is etiologically 
related to or the result of the 
veteran's service-connected 
disabilities. 

4.  Then, the RO should re-
adjudicate the claim of 
entitlement to service connection 
for CAD, to include as secondary 
to the service-connected bilateral 
leg disabilities, based upon a de 
novo review of all pertinent 
evidence and consideration of all 
applicable criteria.  If the 
benefits sought on appeal are not 
granted to the veteran's 
satisfaction, the case should be 
returned to the Board, following 
completion of the usual appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

